DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2015/0198835 A1, in view of Yokota et al., US 8,817,220.
Regarding claim 1, Kwon et al. disclose a display device fig. 1) comprising: 
. a plurality of pixel electrodes 130 arranged in the display region of a first substrate 110
. a color filter 230 provided on a second substrate 210 
. a planarization insulating layer 240 
. a common electrode 250 having an opening 251 
. a first spacer 262 arranged between the pixel electrode 130 and the common electrode 250 and overlapping the opening 251
. a gate line GL provided between the first substrate 110 and the pixel electrode 130 and overlapping the first spacer 262.
Although Kwon et al. do not disclose a first light-shielding layer, one of ordinary skill in the art would be merely find to employ a gate line as of a light shielding layer (e.g., same material as light shielding material) as shown by Yokota et al. (see paragraph bridging col. 9-10).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Kwon et al. gate line as of a light-shielding layer as shown by Yokota et al. to avoid light leaking in pixel regions.
Re claim 2, Kwon et al. do not disclose a diameter of the opening is smaller than a diameter of the first spacer.  It would have been an obvious matter of design choice to modify the Kwon et al. opening diameter smaller than that of the first spacer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.   
Re claim 3, Kwon et al. also disclose that the opening 251 overlaps a boundary region of each color filter B/R/G of the color filter 230.
Re claim 4, wherein the first spacer 262 overlaps a part of at least two pixel electrodes 130 arranged adjacent to each other among the plurality of pixel electrodes.
Re claim 5, wherein the number of openings per unit area provided at the center of the display region is different from the number of openings per unit area provided at the periphery of the display region (see fig. 8)
Re claim 6, wherein the first spacer 262 is in contact with the planarization insulating layer 240 through the opening 151 (see fig. 1)
Re claim 7, the modification to Kwon et al. also shown that a shape of the first light-shielding layer GL in a plan view is larger than a shape of the first spacer (see Kwon et al., fig. 8).
Re claims 8-9, the modification to Kwon et al. would result the first light-shielding layer provided on the same layer as any of a gate electrode (i.e., gate electrode is a part of gate line GL) as claimed 
Re claim 10, Kwon et al. further disclose a second spacer 261 arranged between the pixel electrode 130 and the common electrode 250 and not overlapping the opening 251 (see fig. 1).
Re claim 11, wherein a first height of the first spacer 262 is smaller than a second height of the second spacer 261 between the pixel electrode and the common electrode.
Re claims 13-17, the modification to Kwon et al. further disclose a second light-shielding layer (another GL) provided between the first substrate and the pixel electrode, the second light-shielding layer overlapping the second spacer as claimed (see Kwon et al., fig. 1).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871